UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7755


MAECHEL SHAWN PATTERSON,

                      Petitioner – Appellant,

          v.

ENNIS OATES, Superintendent,

                      Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:12-hc-02063-D)


Submitted:   January 17, 2013             Decided: January 23, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Maechel Shawn Patterson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Maechel Shawn Patterson seeks to appeal the district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate      of   appealability.       28    U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue     absent     “a       substantial    showing     of     the   denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).           When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable     jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,    537    U.S.   322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                        Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Patterson has not made the requisite showing.                      Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately



                                            2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3